Exhibit 10.7

 

THE LAW OFFICES OF

THOMAS C. COOK, LTD.

ATTORNEY AND COUNSELOR AT LAW

500 N. RAINBOW, SUITE 300

LAS VEGAS, NEVADA 89107

(702) 221-1925

FAX (702) 221-1963

 

CONTRACT FOR SERVICES

 

The following constitutes an Agreement (the “Agreement”) between The Law Offices
of Thomas C. Cook (“TCC”), 500 N. Rainbow Blvd., Suite 300, Las Vegas, Nevada
89107, and the undersigned (hereinafter referred to as the "Client"):

 

COMPANY: EZJR, Inc. (the “Client”)

ADDRESS: 2001 Lawrenceville Suwanee Road, Suite 300

CITY/STATE/ZIP: Suwanee, GA 30024

CONTACT PERSON: Ed Zimbardi

TELEPHONE: (678) 866-3414

 

TCC hereby agrees to perform legal services for the Client, specifically
securities work to keep EZJR, Inc. a fully reporting with the U.S. Securities
and Exchange Commission and a publicly traded company. In consideration of
mutual promises made herein and for other good and valuable consideration, the
sufficiency of which are hereby acknowledged by TCC and Client, both parties
agree as follows:

 

1. Duties of TCC: TCC will provide the following services:

 

(a) “Securities Legal Work” - the preparation for Client of all the required
documents with regards to its filing requirements with the SEC. This includes
all legal documents, including, attorney legal opinions and other necessary
documents required to keep the Client a fully reporting Company with the SEC.

 

(b) The preparation and filing for Client of the required Current Reports on
Form 8-K, Quarterly and Annual Reports with the SEC.

 

(c) The preparation and filing of any Information Statements with regards to any
corporate actions.

 

(d) The Edgarization and filing reports with the U.S. Securities and Exchange
Commission.

 

(e) Business consulting with regards to capital structure, required full
compliance filings and development of the Client’s business.

 

(f) TCC will render aforementioned securities work for the period January 1,
2014 through December 31, 2014 (end of contract).

 
 

 

 

2. Duties Not To Be Performed by TCC: TCC will not provide the following
services:

 

(a) The preparation of any press releases for the company, nor the review,
editing or commenting beforehand on any press releases the Client disseminates.

 

(b) Negotiating any business contacts, licensing agreement or business
arrangements with other individuals or entities on behalf of the Client.

 

(c) Preparing or drafting any non-securities related documents for the Client.

 

3. Client to Provide Information: Client agrees to provide TCC with any
information and documents as may be requested by TCC in connection with the
services to be performed for Client. Client shall be solely responsible for the
accuracy of the information and representations contained in any documents to be
prepared by TCC on behalf of Client.

 

4. Compensation: Client shall provide TCC with compensation of 110,000
unregistered restricted common shares, that can be purchased from the Client at
their stated par value $0.001 per share. This purchase establishes a basis for
the price of the stock. TCC services associated with this contract cover legal
fees for services from January 1, 2014 through December 31, 2014.

 

5. Other Expenses: TCC’s compensation does not include any direct filing fees
required to be submitted with any registration, filings, auditor fees,
accounting fees, State filings, CUSIP fees or self-regulatory agency fees, all
of which must be paid directly by the Client. Client must issue checks in full
payment of these fees, payable to the appropriate payee, in the appropriate
amount, and return the checks to TCC along with the executed documents. TCC will
submit these checks to the appropriate payees along with the associated
documents. Similarly, TCC is not responsible for certain printing or overnight
mail costs or accounting expenses (Client is responsible for obtaining and
paying for its own audited financial statements) associated with the
documentation described above. Client will issue a check for these costs and
expenses and return the check to TCC along with the executed documents for their
submission to the appropriate authorities.

 

6. TIMELY REVIEW BY CLIENT: IF DOCUMENTS ARE NOT RETURNED TO TCC, CORRECTLY
EXECUTED AND WITH PROPER PAYMENT AS INDICATED BY THE COVER LETTER REFERRED TO IN
ITEM 4 HEREIN, WITHIN 21 DAYS OF SUBMISSION OF SUCH DOCUMENTS TO THE CLIENT, TCC
WILL NOT GUARANTEE THAT THE DOCUMENTS WILL BE ACCEPTED BY TCC OR RECEIVE PRORITY
TREATMENT UPON THEIR RETURN. DOCUMENTS WHICH ARE HELD BY THE CLIENT FOR 30 DAYS
OR LONGER MAY REQUIRE REVISIONS WHICH WILL BE BILLED TO THE CLIENT AT TCC’S THEN
CURRENT HOURLY RATE. FURTHERMORE, SOME STATE AGENCIES DO NOT ACCEPT DOCUMENTS
WHICH HAVE BEEN SIGNED/NOTARIZED MORE THAN 30 DAYS PRIOR TO RECEIPT BY SUCH
AGENCY OF SAID DOCUMENT. ANY DOCUMENT THAT REQUIRES REVISION DUE TO THE CLIENT’S
FAILURE TO RETURN THE AFOREMENTIONED DOCUMENTS TO TCC WITHIN THE TIMEFRAME FIRST
INDICATED ABOVE WILL BE BILLED TO THE CLIENT AT TCC’S THEN CURRENT HOURLY RATE.
FINALLY, ANY DOCUMENTS WHICH ARE NOT RETURNED TO TCC WITHIN 120 DAYS MAY, AT
TCC’S SOLE DISCRETION, BE CONSIDERED NULL AND VOID, IN WHICH CASE FULL PAYMENT
IS DUE TCC PURSUANT TO ITEM 3 HEREIN.

 

7. Certain Circumstances: TCC assumes no responsibility for any occurrences
beyond its control, including but not limited to Federal or FINRA filing
backlogs or agency computer breakdowns, which may result in processing delays.
TCC will use its best efforts to prepare documents and SEC filings for Client
but cannot guarantee that the SEC will comment of TCC’s work; however, in the
event that there is an error or oversight on the part of TCC, TCC will use its
best efforts to resolve the problem at no additional expense to Client. In no
event will TCC be liable for actual, incidental, consequential, related or any
other type of damages, in any amount, attributable to such error or oversight on
the part of TCC.

 

8. Indemnification: Client hereby agrees to indemnify and hold harmless TCC, its
partners, employees, agents, representatives, assigns, and controlling persons
(and other officers, directors, employees, agents, representatives, assigns and
controlling persons) from any and all losses, claims, damages, liabilities,
costs, and expenses (and all other actions, suits, proceedings, or claims in
respect thereof) and any legal or other expenses in giving testimony or
furnishing documents in response to a subpoena or otherwise (including, without
limitation, the cost of investigating, preparing or defending any such action,
suit, proceeding, or claim, whether or not in connection with any action, suit,
proceeding or claim for which it is a party), as and when incurred, directly or
indirectly, caused by, relating to, based upon or arising out of the services
pursuant to this agreement so long as TCC has not committed intentional or
willful misconduct, nor acted with gross negligence, in connection with the
services which form the basis of the claim for indemnification. Client further
agrees that TCC shall incur no liability on account of this agreement or any
acts or omissions arising out of or relating to this agreement except for such
intentional or willful misconduct. This paragraph shall survive the expiration
or termination of this agreement.

 

Client also expressly indemnifies TCC for any future liabilities, either
administrative, civil, or criminal related to the improper use by Client or its
assigns of any and all documentation that is provided to Client by TCC pursuant
to this Agreement.

 

Client hereby further agrees to indemnify TCC against any action, suit, claim or
proceeding, whether civil, criminal or administrative, and against any fine,
cost, levy, expense, judgment or award arising therefrom (collectively a
“Claim”), in which TCC may be involved (whether as a witness or a party) as a
result of any application or document filed or processed by TCC, on the Client’s
behalf, which contains any false or misleading statement or omission of material
fact or which, other than through gross negligence of TCC, violates any statute,
rule or order of any Federal, state or self-regulatory authority. Client agrees
that TCC shall have no responsibility to verify the accuracy or adequacy of any
statement, document, fact or information provided to TCC by Client or Client’s
attorney, accountant, representative or agents.

 

9. Independent Contractor Status: TCC shall perform its services under this
contract as an independent contractor and not as an employee of Client or an
affiliate thereof. It is expressly understood and agreed to by the parties
hereto that TCC shall have no authority to act for, represent or bind Client or
any affiliate thereof in any manner, except as provided for expressly in this
Agreement or in writing by Client.

 

10. Conflicting Counsel: TCC cannot prohibit Client from seeking outside counsel
to prepare, review or edit the securities work performed by TCC; if the outside
counsel has material changes or strategic changes to TCC work, TCC reserves the
right to cancel this agreement immediately, cancel all work to be performed, and
not be required to return any fees to the Client.

 

11. Additional Services: Client understands and acknowledges by the acceptance
of this Agreement that any and all services outside the direct scope of the
documents listed in Section 1 above shall be billed to Client by TCC at TCC’s
then current hourly rates. Such services need to be agreed to by both TCC and
Client, in writing before any works begin.

 

12. Amendment and Modification: Subject to applicable law, this Agreement may be
amended, modified or supplemented only by a written agreement signed by both
parties. No oral modifications to this Agreement may be made.

 

13. Entire Agreement: This Agreement contains the entire understanding between
and among the parties and supersedes any prior understandings and agreements
among them respecting the subject matter of this Agreement. The failure by TCC
to insist on strict performance of any term or condition contained in this
Agreement shall not be construed by Client as a waiver, at any time, of any
rights, remedies or indemnifications, all of which shall remain in full force
and effect from time of execution through eternity.

 

14. Agreement Binding: This Agreement shall be binding upon the heirs,
executors, administrators, successors and permitted assigns of the parties
hereto. Client shall not assign its rights or delegate its duties under any term
or condition set forth in this Agreement without the prior written consent of
TCC.

 

15. Attorney’s Fees: In the event an arbitration, mediation, suit or action is
brought by any party under this Agreement to enforce any of its terms, or in any
appeal therefrom, it is agreed that the prevailing party shall be entitled to
reasonable attorney’s fees to be fixed by the arbitrator, mediator, trial court
and/or appellate court.

 

16. Severability: If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
hereof, such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof shall remain
in full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid and unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in nature in its
terms to such illegal, invalid or unenforceable provision as may be legal, valid
and enforceable.

 

17. Governing Law: This Agreement shall be governed by the laws of the State of
Nevada, and the venue for the resolution of any dispute arising thereof shall be
in Clark County, State of Nevada.

 

18. Client Responsibility: The Client understands that any and all suggestions,
opinions or advice given to the Client by TCC are advisory only and the ultimate
responsibility, liability and decision regarding any action(s) taken or filings
made lies solely with the Client and not with the TCC.

 

 

IN WITNESS THEREOF, the parties above have caused this Agreement to be duly
executed, as of the day and year set out below.

 

  Law Offices of Thomas C. Cook, LTD.                     By: /s/ Thomas C.
Cook, Esq.   January 28, 2014       Thomas C. Cook, Esq.   Date                
            EZJR, Inc.                     By: /s/ Ed Zimbardi   January 28,
2014       Ed Zimbardi   Date       Chief Executive Officer      

 

 

